


109 HR 5330 IH: Express Carrier Employee Protection

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5330
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide coverage under the Railway Labor Act to
		  employees of certain air and surface transportation entities.
	
	
		1.Short titleThis Act may be cited as the
			 Express Carrier Employee Protection
			 Act.
		2.Amendment to the
			 Railway Labor ActSection 201
			 of the Railway Labor Act (45 U.S.C. 181) is amended—
			(1)by striking
			 All and inserting (a)
			 In
			 general.—All;
			(2)by inserting
			 and every express carrier after common carrier by
			 air; and
			(3)by adding at the
			 end the following:
				
					(b)Express
				carriersThe employees of an express carrier shall be covered by
				this Act only if they are licensed airmen, licensed aircraft maintenance
				technicians, or licensed aircraft dispatchers, and only if they perform duties
				for the express carrier pursuant to the privileges of the appropriate license.
				All other employees of an express carrier shall be covered by the provisions of
				the National Labor Relations Act.
					(c)DefinitionIn
				this section, the term express carrier means any company (or
				companies affiliated through common control or ownership) that has an
				integrated network of air and surface transportation for the purpose of the
				express shipment of
				packages.
					.
			
